Woods, J.,
delivered the opinion of the court.
The misdemeanor for which appellee stands charged in this indictment was an offense at common law, and, under § 1453, code 1892, may be described according to the common law or according to the statute. The indictment charges that the offense was committed “ unlawfully, corruptly, deceitfully, extorsi vely and by color of office,” etc. Deference to authorities will show at once that the offense is sufficiently chai’ged and described according to the common law.

Reversed, demurrer overruled and cause remanded.